DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/22/22 has been entered.  Claims 1, 3-9, 11-24 remain pending in the application, wherein Claims 4-7, 12-15, 20-23 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/24/22.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 Line 16 the term “skin” has inadvertently been annotated with both underline and strikethrough; as best understood, the term should not have a strikethrough
Appropriate correction is required.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
In order to provide rejections and apply art:
Claim 1 Line 6 is interpreted as though reading “back side skin”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 9, 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, and Bevier (USPN 7000257).
Regarding Claim 1, Aoki teaches a ball glove (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Aoki Claim 1; see also Figs. 5, 6A, 6B; [0034] “ball glove 1”) comprising:
a palm side skin forming a front wall of the glove (see Aoki Claim 1; see also Figs. 5 and 10; [0034] “palm side skin 2”),
a back side skin forming a back wall of the glove and comprising a finger zone having a plurality of fingers sections including an index finger section, a middle finger section, a ring finger section, a little finger section, and a thumb section (see Aoki Claim 1; see also Figs. 6 and 10; [0034] “back side skin 6”),
a webbing coupled to the index finger section and the thumb section (see Aoki Claim 1; see also see Fig. 5; [0034] “webbing 22”),
a back lining secured to the back side skin (see Aoki Claim 1; see Fig. 10; [0035] “back lining 46”), and
a palm lining secured to the palm side skin (see Aoki Claim 1; see Fig. 10; [0035] "palm lining 34…is secured to the palm side skin"),
wherein the back side skin is composed of a one-piece pre-formed member (see Figs. 6A and 10 for one-piece member; where the back side skin is one-piece at least upon assembly, if not as already illustrated; where Aoki illustrates a formed member which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pre-formed; the recitation “pre-formed” is further being treated as a product-by-process limitation. Therefore, even if Aoki results in different structural characteristics of the end product than other assembly methods, it still would have been prima facie obvious at the time the invention was made to use a “pre-formed” method as claimed since such a manufacturing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Aoki does not explicitly teach wherein the back side skin comprises a plurality of openings and elevated lines formed on the back side skin, wherein:
a first opening of the plurality of openings is provided on the back side skin adjacent to a finger crotch between the index finger section and the middle finger section,
a second opening of the plurality of openings is provided on the back side adjacent a finger crotch between the middle finger section and the ring finer section, and
a third opening of the plurality of openings is provided on the back side skin adjacent to a finger crotch between the ring finger section and the little finger section.

Shinagawa teaches wherein the back side skin comprises elevated lines formed on the back side skin (see Figs. 1 and 2, specifically for elevated lines; Col. 1 Lines 49-50 "secured on the back surface of each finger portion is a pad 2 of a soft material”, where Figs. 1 and 2 show lines of pad 2, wherein each line is elevated at least in that it has a height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the pad/elevated lines of Shinagawa to protect the user from injury (Col. 1 Lines 7-8; Col. 2 Lines 14-29).

Bevier teaches wherein the back side skin comprises a plurality of openings formed on the back side skin,
a first opening of the plurality of openings is provided on the back side skin adjacent to a finger crotch between the index finger section and the middle finger section (see below, interpreted as a finger crotch is between the index finger section and the middle finger section, wherein the first opening on the back side skin is adjacent to this said finger crotch),
a second opening of the plurality of openings is provided on the back side adjacent a finger crotch between the middle finger section and the ring finer section (see below, interpreted as a finger crotch is between the middle finger section and the ring finger section, wherein the second opening on the back side skin is adjacent to this said finger crotch), and
a third opening of the plurality of openings is provided on the back side skin adjacent to a finger crotch between the ring finger section and the little finger section (see below, interpreted as a finger crotch is between the ring finger section and the little finger section, wherein the third opening on the back side skin is adjacent to this said finger crotch),
 (see annotated Fig. 1 below, wherein first/second/third openings of the plurality of openings have been annotated in boxes; as aforementioned, limitation can be interpreted as an opening that is adjacent to their respectively claimed finger crotch, wherein the rest of the limitation is merely indicating existence of structure, such as wherein said finger crotch is adjacent to certain sections, specifically between index/middle sections, middle/ring sections, between ring and little finger sections;  and there is also a respective finger crotch adjacent said finger zones; as the term “adjacent” is broad, inasmuch as it has been structurally defined, there will always be a single opening adjacent said structures existing as indicated; Col. 3 Line 66-Col. 4 Line 2; "material elements 21 and 22 cooperatively define seven apertures 26...and third material element 23 is exposed through the various apertures 26";  Col. 6 Lines 52-54 "seam 20...corresponds with a back surface of the hand" indicating that Fig. 1 is of the back side skin; where apertures 26 are the various first/second/third openings adjacent the various finger crotches as defined).

    PNG
    media_image1.png
    985
    775
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the openings of Bevier for aesthetic design choice and/or to promote breathability (Col. 1 Lines 9-10; Col. 4 Line 66-Col. 5 Line 1).
Regarding Claim 3, modified Aoki teaches all the claimed limitations as discussed above in Claim 1.
Bevier further teaches wherein a fourth opening and a fifth opening of the plurality of openings are provided in hinge zones (see annotated Fig. 1 below),

    PNG
    media_image2.png
    575
    401
    media_image2.png
    Greyscale

and wherein the first opening, the second opening and the third opening extend toward a proximal end of the ball glove (see Fig. 1, where proximal end is where 13 is annotated).
Regarding Claim 8, modified Aoki teaches all the claimed limitations as discussed above in Claim 1.
Shinagawa further teaches wherein the back side skin comprises the elevated lines in the finger zone (see Fig. 1).
Regarding Claim 9, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein each finger section comprises at least one of the elevated lines extending from a base of respective finger sections to a distal end of the ball glove (see Fig. 1).
Regarding Claim 11, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein the elevated lines are spiked (sections (see Fig. 1; Col. 2 Lines 1-4 “each pad 2 is additionally provided…with a plurality of grooves 5 extending transversely”; as grooves 5 extend transversely, so do sections of the pad 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aoki with the spiked sections of Shinagawa to help decrease any bending resistance while also protecting the user from injury (Col. 2 Line 4).
Regarding Claim 24, modified Aoki teaches all the claimed limitations as discussed above in Claim 8.
Shinagawa further teaches wherein the back side skin comprises the elevated lines either extending from a base of respective finger sections to a distal end of the ball glove or the elevated lines extending in a direction perpendicular to an extending direction of respective finger sections (see Fig. 1 for the elevated lines extend from a base of respective finger sections to a distal end of the ball glove).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, and Bevier (USPN 7000257), as applied to Claim(s) 1, 3, 8, 9, 11, 24 above, further in view of further in view of Desjardins et al (US Publication 2007/0245451), herein Desjardins.
Regarding Claim 16, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki does not explicitly teach a plurality of fourchettes to join the palm side skin and the back side skin,
wherein each fourchette is displaced between respective finger sections.

Desjardins teaches a plurality of fourchettes to join the palm side skin and the back side skin (see Figs. 1 and 3; [0017] "glove 10 generally comprises…outer or dorsal padded side 14 and an opposed inner palm side 12"; [0019] "inner palm side 12...includes an inner palm surface 24...inner palm surface 24 includes...digit palm portions 28 disposed on the inner palm side of each of the fingers 18"; [0027] "side gussets 40 extending between the inner digit palm portions 28 and the opposed outer padded sides 21"),
wherein each fourchette is displaced between respective finger sections (see Figs. 2-4 for between respective finger sections; [0017] "glove 10…includes four finger portions 18"; [0027] "each of the fingers 18 define opposed side gussets 40…side gussets 40 extends the full length of each of the fingers 18, from an innermost end 44 to the outer distal tips 19 of the fingers...end portions of the gussets 40 (i.e. at the tips of the fingers)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with the fourchettes of Desjardins as it is known in the art to provide fourchettes for a better fit of a glove (see extrinsic evidence Hochmuth USPN 10376003).
Regarding Claim 17, modified Aoki teaches all the claimed limitations as discussed above in Claim 16.
Desjardins further teaches wherein respective fourchettes displaced between the index finger section and the middle finger section, the middle finger section and the ring finger section, and the ring finger section and the little finger section are in substantially U-shape (see Figs. 2 and 4 for between finger sections; see Figs. 2 and 3 for substantially U-shape),
and the one displaced between the thumb section and the index finger section is in substantially channel shape (see Fig. 2 for substantially channel).
Regarding Claim 18, modified Aoki teaches all the claimed limitations as discussed above in Claim 16.
Desjardins further teaches wherein each of fourchettes comprises an opening ([0027] "side gussets 40 include a mesh material 42…mesh material 42 of the side gussets 40 extends the full length of each of the fingers…the end portions of the gussets 40 (i.e. at the tips of the fingers) may also be composed of the mesh material 42, as best seen in Fig. 3", where it is known in the art that mesh comprises a plurality of openings ([0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki with fourchette openings of Desjardins in order to provide breathability to ensure good airflow ([0027]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US Publication 2015/0352428) in view of Shinagawa et al (USPN 3882548), herein Shinagawa, and Bevier (USPN 7000257), as applied to Claim(s) 1, 3, 8, 9, 11, 24 above, further in view of further in view of Clevenhagen (USPN 4908880).
Regarding Claim 19, Aoki teaches all the claimed limitations as discussed above in Claim 1.
Aoki teaches wherein the webbing comprises a one piece pre-formed web (see 5 for one-piece member; [0034] “webbing 22”, where it is on-piece at least upon assembly; as 22 is a webbing, it is a web; Aoki teaches the web which meets the structural limitations in the claims and performs the functions as recited such as being capable of being pre-formed; the recitation “pre-formed” is further being treated as a product-by-process limitation. Therefore, even if Aoki results in different structural characteristics of the end product than other assembly methods, it still would have been prima facie obvious at the time the invention was made to use a “pre-formed” method as claimed since such a manufacturing process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

Aoki does not explicitly teach wherein the webbing comprises a one piece pre-formed web laminated to a leather web part.

Clevenhagen teaches wherein the webbing comprises a one piece pre-formed web laminated to a leather web part (see Figs. 1 and 3; Col. 2 Lines 36- 39 "web 36 comprises two outer plies 42 and 44 of a supple, flexible material such as leather...inner resilient ply 46 is sandwiched between"; Col. 2 Lines 43-44 "inner play 46 may be…mesh, for example...nylon micro mesh"; the recitation “laminated to” is further being treated as a product-by-process limitation. Therefore, even if Clevenhagen’s sandwiching results in different structural characteristics of the end product than lamination methods, it still would have been prima facie obvious at the time the invention was made to a lamination method as claimed since such an assembly process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; see also extrinsic evidence Sullivan US Publication 2002/0103046 and extrinsic evidence Purcell et al US Publication 2017/0233943 where it is known in the art to laminate layers, especially of leather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki’s webbing with the webbing structure of Clevenhagen to both absorb impact force and to temper the resilience of the web such as to prevent objects bouncing out of the glove (Col. 1 Lines 45-48).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-24 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Pertaining to applicant’s remarks on page 8 that Shinagawa cannot be combined with Aoki as “pad 2 of Shinagawa would not provide…exact fit, nor comfort to the wearer of the glove”, examiner notes that pad 2 of Shinagawa is not modified for that reason but from injury protection (see page 6 of non-final rejection 1/24/22).  Additionally, no evidence has been found to support applicant’s remark.  Furthermore, no evidence has been found that the modification of Aoki with Shinagawa would teach away or prevent Aoki’s functions.  
Pertaining to applicant’s remarks on pages 9-10 pertaining to the interpretation of the term “adjacent,” examiner notes that the Britannica definition that applicant provided defining adjacent as “close” or “near” further supports examiner’s explanation that under broadest reasonable interpretation, the term adjacent is currently met with the modification by Bevier.  Applicant seems to intend to have a narrower definition for the term “adjacent” that has not yet been claimed nor explicitly structurally recited by the specification.  
Examiner further directs applicant’s attention to previous references made of record, such as Wedge Jr USPN 5409447 cited as pertinent art on 2/22/21.  Even if applicant were able to better define the plurality of openings as being closer to what applicant has illustrated, examiner recommends review of pertinent art in order to consider how to structurally differentiate the invention from the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Santiago (US Publication 2022/0047933), Lopez et al (USPN 11117041) directed to webbing;  Aoki (JP2021016790) directed to ball glove; Butts et al (US Publication 2021/0401078), Tryner et al (US Publication 2021/0378332), Zhao, Sparrow, Zhang, Yan (EP 3900561) directed to elevated lines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732